Foster, J.
This case is before the court on appeal from a decree in favor of the plaintiff, based upon the verdict of a jury.
The issue of fact framed and submitted to them was, whether the deed mentioned in the plaintiff’s bill Avas obtained by the defendant by fraud and deceit.
A full report of the evidence at the original hearing is before us. Upon appeal to the full court in such case, the decision of the court below Avill not be reversed as to matters of fact, unless it clearly appears to be erroneous. Young v. Witham, 75 Maine, 536. The burden rests upon the appellant.
But Avhile it is an established principle applicable to courts of equity that the verdict of a jury upon an issue of fact Avill be sustained unless there appears some material or weighty reason why the verdict does not satisfy the court, it is equally well *478settled, and a rule that prevails generally, that the findings of a jury must be such as shall satisfy the conscience of the court to found a decree upon, or they will be set aside. Larrabee v. Grant, 70 Maine, 79. The verdict is advisory only, and the coui’t will disregard it whenever in the judgment of the court it is unsatisfactory.
Applying these principles to the case before us, we feel that the decision of the jury upon the issue of fact submitted to them was so manifestly wrong that a decree in favor of the plaintiff cannot properly be based upon it.
Since the verdict both the complainant and his wife have died. The defendant is their only living child. There were other children, but they had died leaving heirs, grand-children of the plaintiff. At the time of the trial the son’s age was fifty, and that of the father about seventy-eight years.. Eighteen years before, the father had had a paralytic- shock, and from that time had been unable to perform any labor except to saw a little wood. His hearing was somewhat impaired. Prior to 1889, he lived in a house on Sea street in Rockland, and this constituted his sole property. In that year he exchanged this house for a lot in another part of the city opposite the residence of his son. Upon this lot were the two houses, into the largest of which he moved, and rented the smaller for $4.50 per month. He had an annuity of $50 a year, and this, together with the rent of the small house, constituted his sole means of support.
It is not practicable, within the treasonable limits of an opinion which is of general importance only in regard to questions of law, to enter into the details of testimony. Among other facts which we consider as satisfactorily proved, are the following. That from the time the father was disabled by the paralytic shock up to the time this deed in controversy was given, a period of about eighteen years, and to some extent after that, the defendant had assisted in the support of his father and mother; that before the execution of this deed, which bears date August 12, 1889, there had been an understanding between the father, mother and son that when the old folks were done with the property the son was to have it; that there had been talk between *479the mother and son, in the presence of his father, about having " some kind of writing made to hold the property so the grandchildren could not get it; ” that the son had insisted upon having " writings ” that would insure the property to him when his father and mother were done with it, and this had been made known at different times to the father, this plaintiff, before the execution of the deed in question, the claim being that' the son was furnishing support to his parents and unless " writings ” were made he would stand no better than the grand-children in reference to the property; that shortly before the deed was made thei’e had been talk between the parties in reference to the matter; that upon the strength of what had passed between the parties, the defendant employed Mr. Sherman, register of deeds for that county, to make the deed, which is the subject of this controversy; that he went to the house of the plaintiff, and there the deed was signed by the plaintiff and his wife, the latter signing by her own hand, but the plaintiff being unable to write by reason of paralysis, made his mark. Mr. Sherman’s statement of what took place at the time the deed was executed is this : " I went there and told Mr. Metcalf and the old lady I had come there for them to sign a deed to Joseph, and asked them if they wanted to sign a deed to Joseph. The old gentlemen nodded his head. I don’t think he made much reply, but he nodded his head and assented to it.” The witness was unable to state whether he read the deed to them or not. The plaintiff, on tbe other hand, denies that he ever signed any deed, or made his mark, or touched a pen or acknowledged any paper. He states that he was able to read writing without glasses, that he did not use them at all, could see much better without them than with them, and could see to read distinctly. The deed was one of warranty, and contained the following reservation : " Reserving to myself the sole use and occupancy of the above described premises during my life-time, also reserving to my wife, Lucy A. Metcalf, the use of the premises jointly with myself during her life-time.” We feel satisfied, notwithstanding thei'e may be some conflicting testimony, that the deed was signed and executed by the parties. It was delivered and recorded. From the whole *480testimony it appears that it was the expressed intention of the grantor, from time to time, prior to the signing of the deed that the son was to have the property when he and his wife were done with it. With the reservation as contained in the deed, it amounted to no more than that. The plaintiff and.his wife retained the entire use and absolute control of the property during their lives. Whether the deed was obtained by fraud or deceit, must be determined by the facts as they occurred prior to and at the time when the deed was executed and delivered. Subsequent facts may exhibit reflected light from those previously existing, but of themselves alone they are insufficient to establish a prior fraud. They may aid in establishing, but cannot constitute, a prior fraud.
The testimony in this case is absolutely insufficient to prove fraud or deceit on the part of this defendant in obtaining the deed in controversy. The testimony of both parents shows that he had assisted them for many years. No reason is shown for any attempt to practice deceit or fraud upon them, and no such fraud or deceit is disclosed from the evidence as would be necessary to render the deed invalid.
Great stress is placed upon the fact that the deed was not read to or by the plaintiff and his wife at the time it was signed by them. If the plaintiff signed the deed, and we have no doubt of it from the evidence before us, then the fact that he was ignorant of its contents cannot avail him. If he neglected to read it, or to ascertain its contents, it was rather his own negligence than the fraud of the defendant. No deception was practiced upon him; he was under no restraint or coercion ; he was neither ignorant nor illiterate, although physically disabled; his eyesight was good, and he was able to read writing readily, as his own testimony shows, even without the aid of glasses; and no reason is suggested why he might not have read the deed and fully understood it, had he so desired; he did not request it to be read, nor was he misled by having the contents of it falsely stated to him. There is no principle of law or equity upon which he can avoid this deed upon the facts presented in this case. "If the party can read, it is not open to him, after *481executing it, to insist that the terms of the deed were different from what he supposed them to be when he signed it. Nor could one who is unable to read, be admitted to object that he was misled in signing a deed, unless he had requested to hear it read, and this had not been done, or a false reading had been made to him, or its contents falsely stated.” 2 Wash. Real. Prop.* 576. Thompson v. Ela, 58 N. H. 490, 492. Were it not for the fact that the intervention of the court is strenuously invoked on the ground that the plaintiff had no knowledge of the purpose and effect of such deed, and therefore that the deed should be deci'eed to be void, we should xxot consider it necessary to refer to any further authorities in support of the doctrine already laid down. But the priixciple seems to be well established by the decisions of different coux’ts. Withington v. Warren, 10 Met. 431, 434; Hallenbeck v. Dewitt, 2 Johns. 404; Souverbye v. Arden, 1 Johns. Ch. 252 ; Rossetter v. Simmons, 6 Serg. and R. 452; Taylor v. King, 6 Munf. (Va.) 358 (8 Am. Dec. 746) ; Devlin Deeds, § 225. 1 Story Eq. § 146. 2 Pom. Eq. § 892. A title by deed would be of little value if it could be avoided for that reason. Grant v. Grant, 56 Maine, 573. Nor is it sufficient px’oof of fraud ixx obtaining it, as the foregoing authorities decide. Fraud is xxot to be presumed. It must be established by proof. This rule obtains as well in equity as in law. Abbott v. Treat, 78 Maine, 121. The charge in the bill is fraud and deceit in obtaining the deed. It was incumbent on the plaintiff to sustain the charge by legitimate evidexxce. The evidence does not sxxpport the verdict, aixd we feel that it should ixot be regarded as the basis of a decree in favor of the plaintiff nullifying the deed.

Verdict set aside. Decree reversed. Bill dismissed with, costs.

Peters, C. J., Walton, Libbey, Whitehouse and Wiswell, JJ., concux’red.